Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/22/2022.
Claims 1-2 are examined in this office action.

Election/Restrictions
Applicant’s election without traverse of Species I as embodied in Figure 2 drawn to claims 1-2 in the reply filed on 06/22/2022 is acknowledged.
Claim 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoeps (US 6135213 A) in view of SUN (US 20190061134 A1)
Regarding claim 1, Schoeps discloses A torque-adjustable pneumatic tool (Fig. 1) comprising: a body (12) having a trigger chamber (Chamber into which 18 is mounted in); 
an inlet tunnel (14); and 
an outlet tunnel (16);
 wherein the inlet tunnel (14) and the outlet tunnel (16) are separated from each other and communicate with the trigger chamber (Fig. 1); 
a trigger assembly (18) mounted in the trigger chamber (Fig. 1) and having a button (18)  that may be pressed to make the trigger assembly communicate with the inlet tunnel and the outlet tunnel (Abstract), respectively; and 
a torque-adjusting module (unit of 20 and 22) mounted to the body (12), communicating with the outlet tunnel (16), and having a silencer (unit of 20 and 21) having a groove (32); 
Schoeps does not disclose an exhaust portion communicating with the groove and having a threaded hole disposed through the exhaust portion; and at least one exhaust hole disposed through the exhaust portion and spaced from the threaded hole; an adjusting bolt movably mounted to the threaded hole of the silencer from a side away from the body; and a piston lid fixed to the adjusting bolt and being able to enter the groove.
SUN in a related invention teaches a torque-adjusting module (Fig. 1) mounted to the body (2), communicating with the outlet tunnel (21), and having a silencer (Mechanism of Fig. 1) having a groove (opening of 11 at open end @ 13); and 
an exhaust portion (12) communicating with the groove (in opening near @13) and having a threaded hole (@13) disposed through the exhaust portion (12); and 
at least one exhaust hole (14, 15, 16) disposed through the exhaust portion (12) and spaced from the threaded hole (@13); 
an adjusting bolt (22) movably mounted to the threaded hole (hole of 11) of the silencer from a side away from the body (Fig. 2); and 
a piston lid (23) fixed to the adjusting bolt (22) and being able to enter the groove (Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the torque adjusting module having a silencer of Schoeps to incorporate the torque adjusting module having a silencer as taught by SUN.  A person of ordinary skill in the art would easily recognize that having the silencing mechanism of a pneumatic tool of SUN, that is characterized in that an exhaust gas current channel is divided into at least two sub-channels so that a gas current can flow in the sub-channels freely, reduces exhaust-related noise ([0004] of SUN).
Regarding claim 2, Schoeps as modified discloses the torque-adjustable pneumatic tool (Fig. 1) according to claim 1 including the groove in opening near @13) is disposed on a top side of the silencer (Figs. 1-2); the exhaust portion (12) is located under the groove (Fig. 3)
However, Schoeps as modified does not disclose wherein the piston lid is located above the exhaust portion.
it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to rearrange the location of the groove, silencer, and exhaust portion, since it has been held that the rearrangement of parts of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Finally, Applicant has not persuasively demonstrated the criticality of arranging the structures in such manner (there is no clear explanation of criticality on the arrangement compared to the arrangement of Schoeps as modified)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited). Those references not relied upon are directed mainly toward the general field of torque-adjustable pneumatic tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731